DETAILED ACTION


Response to Arguments
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest receiving, at a memory controller couplable to acceleration circuitry configured to perform arithmetic operations, logical operations, or both on bit strings formatted in a universal number (unum) or posit format, signaling indicative of performance of an operation to write a first bit string to a first buffer resident on the acceleration circuitry; performing, via a plurality of computation circuits of the acceleration circuitry and according to the signaling received by the acceleration circuitry, sub-operations associated with the arithmetic operation, the logical operation, or both, wherein each computation circuit is configured to perform at least one of the sub-operations, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest receiving, at a first buffer resident on acceleration circuitry configured to perform arithmetic operations, logical operations or both on bit strings formatted in a universal number (unum) or posit format, signaling indicative of a first bit string 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest receive, from the host, signaling indicative of host-level instructions to perform arithmetic operations, logical operations, or both on bit strings formatted in universal number (unum) or posit format; parse the signaling indicative of host-level instructions to perform the arithmetic operations, the logical operations, or both into signaling indicative of machine-level instructions to perform sub-operations associated with the arithmetic operations, the logical operations, or both; and perform, according to the signaling indicative of the machine-level instructions, the sub-operations using the signaling indicative of the bit strings, wherein each computation circuit is configured to perform at least one of the sub-operations, in combination with other recited limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181